Case 1:19-cr-00327-NLH Document 1 Filed 05/03/19 Page 1 of 7 PagelD: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Criminal No. 19- 2992 (204)
Vv. Hon.
CHARLES E. KARTSAKLIS 18 U.S.C. § 1343
INFORMATION

The defendant having waived in open court prosecution by indictment, the United
States Attorney for the District of New Jersey charges:

COUNT 1
(Wire Fraud)

1. Atall times relevant to this Information:

a. Defendant CHARLES E. KARTSAKLIS was the President and Chief
Executive Officer of Code Green Solar, LLC (“CGS”), which KARTSAKLIS founded in 2009.

b. CGS was incorporated as a limited liability company in the state of New
Jersey on November 9, 2009, and installed solar panels for businesses in the state of New Jersey.

c. CGS’s website stated that “[t]he company ha[d] experienced tremendous
growth and prosperity since its inception due to its core values of honesty and a sense of pride in
the work we perform.” It further stated, “[w]e are committed to living life consistent with our

values and making a sustainable future for our community and our families.”
Case 1:19-cr-00327-NLH Document 1 Filed 05/03/19 Page 2 of 7 PagelD: 2

d. Congress passed the American Recovery and Reinvestment Act
(“ARRA,” or the “Act’) in 2009 “to provide a fiscal stimulus to the nation’s ailing economy.”!
Section 1603 of the Act, codified at 26 U.S.C. § 48, “was designed to encourage the
development of renewable energy systems,” and permitted “an eligible party [to] claim a 30
percent cash rebate of the basis of qualifying renewable energy systems, such as solar panel
systems, windmill farms, and biomass energy facilities.” Importantly, “[a] 1603 payment is
made after the energy property is placed in service; a 1603 payment is not made prior to or
during construction of the energy property.”

e. The U.S. Department of the Treasury began accepting applications for
Section 1603 funding on July 31, 2009.7 As of the March 1, 2018 final summary of the program,
over 109,000 projects had been funded, and $26.2 billion in funding provided,*

THE SCHEME TO DEFRAUD
2. From in or about 2012 and continuing through on or about November 4, 2016,

in Camden County, in the District of New Jersey, and elsewhere, the defendant,

CHARLES E. KARTSAKLIS,

 

' LCM Energy Sols. v. United States, 128 Fed. Cl. 728, 729 (Ct. Fed. Cl. 2016).

* Id. See also LCM Energy Sols. v. United States, 107 Fed. Cl. 770, 771 (2012) (“Section
1603 of the American Recovery and Reinvestment Tax Act of 2009 (‘Recovery Act’), 26 U.S.C.
§ 48 (‘Section 1603’) directed the United States Treasury Department (‘the Treasury’) to provide
‘Grants for Specified Energy Property In Lieu of Tax Credits,’... [I]n essence, it reimbursed
persons or entities for a portion of the cost of placing ‘specified energy property,’ such as solar
panels, into service in 2009 or 2010, or later than 2010 in limited circumstances.”).

* See “Overview and Status Update of the §1603 Program,” Apr. 1, 2017, available at
https://www. treasury. gov/initiatives/recovery/Documents/P%20Status%20overview%202018-
03-01 .pdf (last visited February 5, 2019).

4 See id.

bo
Case 1:19-cr-00327-NLH Document 1 Filed 05/03/19 Page 3 of 7 PagelD: 3

knowingly and intentionally devised and intended to devise a scheme and artifice to defraud the
United States, and to obtain money and property by means of false and fraudulent pretenses,
representations, and promises, which scheme and artifice is set forth below.

3. In or about 2011 and 2012, defendant CHARLES E. KARTSAKLIS
submitted proposals, on behalf of CGS, to several businesses in the state of New Jersey,
including Businesses 1 through 5. However, none of these businesses agreed to the proposals
that KARTSAKLIS had submitted.

4. It was part of the scheme and artifice to defraud that, notwithstanding the
businesses’ decision not to install solar panels, defendant CHARLES E. KARTSAKLIS
submitted applications for Section 1603 funding purportedly as reimbursement for the cost of
solar panels that CGS installed for Businesses 1 through 5 on or about September 30, 2012.

5. It was further part of the scheme and artifice to defraud that defendant
CHARLES E. KARTSAKLIS submitted applications for Section 1603 funding that falsely stated
that the solar panel installation projects — which in fact did not exist — collectively created what
KARTSAKLIS estimated to be dozens of jobs and cost millions of dollars, for which
KARTSAKLIS sought reimbursement of 30 percent of the cost of installation for each project.
KARTSAKLIS submitted each of the applications under penalty of perjury.

6. It was further part of the scheme and artifice to defraud that defendant
CHARLES E. KARTSAKLIS submitted fraudulent paperwork that he created in support of the
applications for Section 1603 funding. For example, in support of each application
KARTSAKLIS created a fake “Solar Power Purchase Agreement” that purported to reflect an
agreement between CGS and each of Businesses | through 5. These documents purported to

show an agreement for CGS’s installation of photovoltaic systems for the businesses, and the
Case 1:19-cr-00327-NLH Document 1 Filed 05/03/19 Page 4 of 7 PagelD: 4

businesses’ purchase of the electricity generated from the system from CGS. The agreements
reflected the ink signature of KARTSAKLIS, as President of CGS, and the signatures of
purported representatives of Businesses 1 through 5, which KARTSAKLIS forged.

7. It was further part of the scheme and artifice to defraud that defendant
CHARLES E. KARTSAKLIS also submitted fraudulent emails that purported to be sent to
KARTSAKLIS from a utility company. These emails, which bore the logo of the utility
company, but which KARTSAKLIS in fact created to support the fraudulent applications for
Section 1603 funding, falsely stated that the utility company had installed meters at the addresses
of Businesses 1 through 5. In actuality, the utility company had not installed such meters.

8. Asa result of the submission of the Section 1603 funding applications,
defendant CHARLES E. KARTSAKLIS acquired over $3 million in U.S. Treasury funds, which
were wired to CGS’s business bank account. A summary of funding to CGS, ostensibly for

installing solar panels for Businesses 1 through 5 which actually did not exist, is provided below:

Business } Application | Payment | Treasury Application | RU yaks Payment Payment
Date Award Number (TAN) | Date Amount
Date

 

 

 

 

 

 

 

 

l 9/30/12 11/8/12 | TAN Business | 1/15/12 $602,562
2012E48SE219333

2 9/30/12 HV8/12 | TAN Business 2 11/15/12 $650,442
2012E48SE219123

3 9/30/12 11/11/12 | TAN Business 3 11/19/12 $550,489
2012E48SE219512

4 30/12 12/5/12 | TAN Business 4 12/13/12 $459,930
2012E48SE221208

5 9/30/12 4/12/13 | TAN 2012E48SE2 Business 5 4/19/13 $818,515

 

 

 

 

 

 

 

9. As part of the Section 1603 funding program, defendant CHARLES E.
KARTSAKLIS regularly submitted annual reports regarding the ongoing production of
electricity from the solar panel systems that CGS claimed to have installed. According to the

“Terms and Conditions,” associated with each of the applications submitted by CGS for the
Case 1:19-cr-00327-NLH Document 1 Filed 05/03/19 Page 5 of 7 PagelD: 5

Section 1603 grant awards for Businesses | through 5, if CGS failed to “comply with any term of
the award, whether stated in a Federal statute or regulation, program guidance, these Terms and
Conditions, or a notice of award, Treasury may take any remedial action that is legally available
including disallowing all or a part of the Section 1603 payment.”

10. According to the “Terms and Conditions” for each of the Section 1603 grant
awards for Businesses | through 5, CGS was required to “provide periodic reports as required by
Treasury. A project performance report is required on an annual basis for a period of five years
after the property was placed in service. Annual performance reports are due no later than 21
days following the end of the reporting period. The first reporting period begins on the date the
property is placed in service.”

11. In addition, the Annual Performance Report and Certification required the
recipient of funds to answer the following question: “Has the energy property, as of the date of
this report, stopped producing energy?”

12. Defendant CHARLES E. KARTSAKLIS submitted annual reports on behalf
of CGS claiming annual solar performance results for purported solar facilities at each of the
above-described businesses. Each of these reports indicated that each of the solar facilities
purportedly continued to produce solar energy at the time of the submission of the annual report.
Because CGS had not actually installed solar panel systems for Businesses f through 5, each of

the annual reports contained false and fraudulent information.

  
  

Payment
Ase erie
1 1/82

   
 

OB cetera aesy ye) ilerite[Osn}
Number (“TAN”)
TAN 2012E48S5E219333

   

Business 1

Payment
Date
VWv15/12

Annual Reports Filed

 

10/8/13;
9/24/14;
9/9/15; and
11/4/16

 

2 11/8/12

 

 

 

TAN 2012E48SE219123

Business 2

 

 

11/15/12

 

10/21/13;
10/3/14;
10/7/15; and

 

 
Case 1:19-cr-00327-NLH Document 1 Filed 05/03/19 Page 6 of 7 PagelD: 6

Payment Treasury Application eayneagy Payment Annual Reports Filed

Award Date Number (*TAN’) Date

 

EI/4/16

 

3 WWVIL2 TAN 2012E48SE219512 | Business 3 11/19/12 9/16/13;
9/16/14;
9/9/15; and
10/13/16

 

4 12/5/12 TAN 2012E48SE221208 | Business 4 12/13/12 12/2/13;
11/10/14;
11/6/15; and
11/4/16

 

5 4/12/13 TAN 2012E48SE2 Business 5 4/19/13 4/3/14;
3/11/15;
4/20/16; and
3/15/17

 

 

 

 

 

 

 

 

13. On or about November 4, 2016, for the purpose of executing the aforesaid
scheme and artifice, in Camden County, in the District of New Jersey and elsewhere, the
defendant,

CHARLES E. KARTSAKLIS,
did knowingly and intentionally cause to be transmitted in interstate and foreign commerce
writings, signs, signals, pictures and sounds, namely an electronically filed annual report for
Business 1, by means of wire communications in interstate commerce.

In violation of Title 18, United States Code, Section 1343.

fai Cac Cate
CRAIG éh mek ITO

United States Attomey
Case 1:19-cr-00327-NLH Document 1 Filed 05/03/19 Page 7 of 7 PagelD: 7

CASE NUMBER: _ 19-

United States District Court
District of New Jersey

UNITED STATES OF AMERICA
v.

CHARLES E. KARTSAKLIS

INFORMATION

18 U.S.C. § 1343

CRAIG CARPENITO
U.S. Attorney
Newark, New Jersey

DIANA VONDRA CARRIG
Assistant U.S. Attorney
856-757-5026
